DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Information disclosure statements (IDS) were submitted on 8/20/20 and 10/14/20.  Accordingly, the information disclosure statements are being considered by the Examiner and initialed copies of the forms are attached to this correspondence.
Election/Restrictions
Claims 8-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/22/21.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in KR on 8/30/2019. It is noted, however, that applicant has not filed a certified copy of the FR2019-0107637 application as required by 37 CFR 1.55.  The Examiner notes the PDX automatic retrieval of the document failed on 1/30/2021 – Applicant should review the letter issued that date.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Greco et al. (US Patent No. 9,698,311) (“Greco”).
Regarding Claim 1, Greco teaches a quantum dot comprising a core comprising a first semiconductor nanocrystal (column 4, line 19) comprising zinc and selenium (column 4, line 19), and optionally sulfur and/or tellurium (explicitly not required by the claims due to optional language), and a shell (column 4, line 20) comprising a second semiconductor nanocrystal comprising zinc and at least one of sulfur or selenium (column 4, line 20), wherein the quantum dot has an emission peak wavelength in a range of about 440 nanometers to about 470 nanometers (column 4, lines 47-52), and a full width at half maximum (FWHM) of an emission wavelength of less than about 25 nanometers (column 5, lines 18-21), wherein the quantum dot is cadmium-free (column 4, line 24).
Greco does not specifically teach the quantum dot has an average particle diameter of greater than or equal to about 13 nanometers, although Greco does teach particle diameters of 10 nm (which may be considered “about 13” broadly) and modifying the particle size by varying the core size (column 4, line 67), shell size (column 5, line 2), additional shells (column 5, line 6), In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding Claim 2, Greco further teaches an emission peak wavelength in a range of about 445 nanometers to about 460 nanometers (column 4, lines 47-52) but Greco does not specifically teach the quantum dot has an average particle diameter of about 13 to about 20 nanometers, although Greco does teach particle diameters of 10 nm (which may be considered “about 13” broadly) and modifying the particle size by varying the core size (column 4, line 67), shell size (column 5, line 2), additional shells (column 5, line 6), all of which are identified to adjust the wavelength emission range (see column 5, line 3). Absent a showing of criticality with respect to particle size (an identified result effective variable), it would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the particle size through routine experimentation in order to achieve the desired light emission range.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding Claim 3, Greco does not specifically teach the quantum dot exhibits a quantum efficiency of greater than or equal to about 70% - however, however the Examiner notes the material properties of the Greco reference appear identical to the claimed invention.  It would have been obvious to one of ordinary skill in the art at the time of effective filing to optimize the quantum efficiency of the elements, since it has been held that where the general 
Regarding Claim 4, Greco further teaches the first semiconductor nanocrystal comprises zinc and selenium (column 4, line 19), or zinc, selenium, and tellurium.
Regarding Claim 5, Greco further teaches the second semiconductor nanocrystal comprises zinc and selenium (column 4, line 20), or zinc and sulfur (column 4, line 30).
Regarding Claim 6, Greco further teaches the second semiconductor nanocrystal comprises zinc, selenium, and sulfur (see column 4, lines 20-22 and 30 – note the two layer shell/passivation is both ZnSe and ZnS, thus the combination comprises Zn, Se, and S as required by the claim).
Regarding Claim 7, Greco does not specifically teach a ratio of total moles of sulfur and selenium relative to the moles of zinc in the second semiconductor nanocrystal is about 1 to about 2, however the Examiner notes the material properties of the Greco reference appear identical to the claimed invention.  It would have been obvious to one of ordinary skill in the art at the time of effective filing to optimize the molar ratio of the elements, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding Claim 20, Greco further teaches an electronic device comprising the quantum dot of claim 1 (see rejection of Claim 1 and Figure 2).








Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Greco as applied to Claim 1 above, and further in view of Jang et al. (US Patent No. 8,963,119) (“Jang”).
Regarding Claim 19, Greco teaches claim 1 as indicated above. Greco does not explicitly teach the quantum dots are dispersed in the polymer matrix.  However, Jang teaches including ZnSe/ZnS quantum dots (column 7, line 29 – column 8, line 26) in a polymer matrix (column 12, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W TORNOW whose telephone number is (571)270-7534. The examiner can normally be reached M-Th 6:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK W. TORNOW
Primary Examiner




/MARK W TORNOW/Primary Examiner, Art Unit 2891